Case 2:21-cv-00034-JRG Document 102-1 Filed 08/05/21 Page 1 of 7 PageID #: 2085




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


     BARKAN WIRELESS IP HOLDINGS,
     L.P.,

           Plaintiff,
                                                           Civil Action No. 2:21-cv-00034-JRG
                           V.
                                                               JURY TRIAL DEMANDED
     T-MOBILE US, INC., T-MOBILE USA,
     INC., and NOKIA OF AMERICA
     CORPORATION,

           Defendants.


                    [PROPOSED] AMENDED DOCKET CONTROL ORDER

          In accordance with the scheduling conference held in this case, it is hereby ORDERED

 that the following schedule of deadlines is in effect until further order of this Court:

      Current           Proposed DCO
                                                                  Description
      Deadline              Date

      January 3,                           *Jury Selection — 9:00 a.m. in Marshall, Texas
        2022

     December 6,                           * If a juror questionnaire is to be used, an editable (in
        2021                               Microsoft Word format) questionnaire shall be jointly
                                           submitted to the Deputy Clerk in Charge by this date. 1

      November                             *Pretrial Conference — 9:00 a.m. in Marshall, Texas
       29, 2021                            before Judge Rodney Gilstrap




 1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
 Advance of Voir Dire.


                                                   1
Case 2:21-cv-00034-JRG Document 102-1 Filed 08/05/21 Page 2 of 7 PageID #: 2086




   Current      Proposed DCO
                                                       Description
   Deadline         Date

   November                      *Notify Court of Agreements Reached During Meet and
    22, 2021                     Confer
                                 The parties are ordered to meet and confer on any
                                 outstanding objections or motions in limine. The parties
                                 shall advise the Court of any agreements reached no
                                 later than 1:00 p.m. three (3) business days before the
                                 pretrial conference.

   November                      *File Joint Pretrial Order, Joint Proposed Jury
    22, 2021                     Instructions, Joint Proposed Verdict Form, Responses to
                                 Motions in Limine, Updated Exhibit Lists, Updated
                                 Witness Lists, and Updated Deposition Designations

   November                      *File Notice of Request for Daily Transcript or Real
    15, 2021                     Time Reporting
                                 If a daily transcript or real time reporting of court
                                 proceedings is requested for trial, the party or parties
                                 making said request shall file a notice with the Court.

  November 8,                    File Motions in Limine
     2021
                                 The parties shall limit their motions in limine to issues
                                 that if improperly introduced at trial would be so
                                 prejudicial that the Court could not alleviate the
                                 prejudice by giving appropriate instructions to the jury.

  November 8,                    Serve Objections to Rebuttal Pretrial Disclosures
     2021

  November 1,                    Serve Objections to Pretrial Disclosures; and Serve
     2021                        Rebuttal Pretrial Disclosures

  October 18,                    Serve Pretrial Disclosures (Witness List, Deposition
     2021                        Designations, and Exhibit List) by the Party with the
                                 Burden of Proof




                                       -2-
Case 2:21-cv-00034-JRG Document 102-1 Filed 08/05/21 Page 3 of 7 PageID #: 2087




      Current        Proposed DCO
                                                                Description
      Deadline           Date

   October 12,                            *Response to Dispositive Motions (including Daubert
      2021                                Motions). Responses to dispositive motions that were
                                          filed prior to the dispositive motion deadline, including
                                          Daubert Motions, shall be due in accordance with Local
                                          Rule CV-7(e), not to exceed the deadline as set forth in
                                          this Docket Control Order.2 Motions for Summary
                                          Judgment shall comply with Local Rule CV-56.

      September                           *File Motions to Strike Expert Testimony (including
       27, 2021                           Daubert Motions)
                                          No motion to strike expert testimony (including a
                                          Daubert motion) may be filed after this date without
                                          leave of the Court.

      September                           *File Dispositive Motions
       27, 2021
                                          No dispositive motion may be filed after this date
                                          without leave of the Court.
                                          Motions shall comply with Local Rule CV-56 and Local
                                          Rule CV-7. Motions to extend page limits will only be
                                          granted in exceptional circumstances. Exceptional
                                          circumstances require more than agreement among the
                                          parties.

      September                           Deadline to Complete Expert Discovery
       20, 2021

  September 9,                            Serve Disclosures for Rebuttal Expert Witnesses
     2021

      August 9,                           Deadline to Complete Fact Discovery and File Motions
       2021                               to Compel Discovery

      August 19,                          Serve Disclosures for Expert Witnesses by the Party
        2021                              with the Burden of Proof



  2
    The parties are directed to Local Rule CV-7(d), which provides in part that "[a] party's failure
 to oppose a motion in the manner prescribed herein creates a presumption that the party does not
 controvert the facts set out by movant and has no evidence to offer in opposition to the motion." If
 the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive Motions,
 the deadline for Response to Dispositive Motions controls.


                                                 -3-
Case 2:21-cv-00034-JRG Document 102-1 Filed 08/05/21 Page 4 of 7 PageID #: 2088




    Current         Proposed DCO
                                                             Description
    Deadline            Date

   August 18,                           Comply with P.R. 3-7 (Opinion of Counsel Defenses)
     2021

   August 13,                           *Claim Construction Hearing — 9:00 a.m. in Marshall,
     2021                               Texas before Judge Rodney Gilstrap

  July 30, 2021                         *Comply with P.R. 4-5(d) (Joint Claim Construction
                                        Chart)

  July 23, 2021                         *Comply with P.R. 4-5(c) (Reply Claim Construction
                                        Brief)

  July 15, 2021                         Comply with P.R.         4-5(b)    (Responsive   Claim
                                        Construction Brief)

  July 1, 2021                          Comply with P.R. 4-5(a) (Opening Claim Construction
                                        Brief) and Submit Technical Tutorials (if any)
                                        Good cause must be shown to submit technical tutorials
                                        after the deadline to comply with P.R. 4-5(a).

   August 4,      August 11, 2021, as   Deadline to Exchange Privilege Logs
    2021          to e-mail documents
                  and attachments
                  only

  July 28, 2021                         Deadline to     Substantially     Complete   Document
                                        Production
                                        Counsel are expected to make good faith efforts to
                                        produce all required documents as soon as they are
                                        available and not wait until the substantial completion
                                        deadline.

    June 24,                            Comply with P.R. 4-4 (Deadline to Complete Claim
      2021                              Construction Discovery)

    June 11,                            File Response to Amended Pleadings
      2021

  May 28, 2021                          *File Amended Pleadings
                                        It is not necessary to seek leave of Court to amend
                                        pleadings prior to this deadline unless the amendment
                                        seeks to assert additional patents.



                                              -4-
Case 2:21-cv-00034-JRG Document 102-1 Filed 08/05/21 Page 5 of 7 PageID #: 2089




      Current      Proposed DCO
                                                           Description
      Deadline         Date

  June 18, 2021                       Comply with P.R. 4-3 (Joint Claim Construction
                                      Statement)

  June 14, 2021                       Comply with P.R. 4-2 (Exchange Preliminary Claim
                                      Constructions)

  June 4, 2021                        Comply with P.R. 4-1 (Exchange Proposed Claim
                                      Terms)

  June 23, 2021                       Comply with Standing Order Regarding Subject-Matter
                                      Eligibility Contentions3

      June 23,                        Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)
        2021

  June 2, 2021                        *File Proposed Protective Order and Comply with
                                      Paragraphs 1 & 3 of the Discovery Order (Initial and
                                      Additional Disclosures)
                                      The Proposed Protective Order shall be filed as a
                                      separate motion with the caption indicating whether or
                                      not the proposed order is opposed in any part.

      May 26,                         *File Proposed Docket Control Order and Proposed
       2021                           Discovery Order
                                      The Proposed Docket Control Order and Proposed
                                      Discovery Order shall be filed as separate motions with
                                      the caption indicating whether or not the proposed order
                                      is opposed in any part.

      May 19,                         Join Additional Parties
       2021

      April 28,                       Comply with P.R. 3-1 & 3-2 (Infringement Contentions)
       2021

 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is
 not shown merely by indicating that the parties agree that the deadline should be changed.



  3
  http://www.ed.uscourts.govisitesidefault/files/judgeFiles/EDTX%20Standing%200rder%20Re
 %20Subject%20Matter%20Eligibility%20Contentions%20.pdf          [https://perma.ce/RQN2-
 YU5P]


                                            -5-
Case 2:21-cv-00034-JRG Document 102-1 Filed 08/05/21 Page 6 of 7 PageID #: 2090




                                ADDITIONAL REQUIREMENTS

 Mediation: While certain cases may benefit from mediation, such may not be appropriate for
 every case. The Court finds that the Parties are best suited to evaluate whether mediation will
 benefit the case after the issuance of the Court's claim construction order. Accordingly, the Court

 ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
 mediation within fourteen days of the issuance of the Court's claim construction order. As a
 part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
 mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
 the Parties should set forth a brief statement of their competing positions in the Joint Notice.
         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
 the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
 exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
 must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
 business days after briefing has completed. For expert-related motions, complete digital copies of
 the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
 to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
 than the dispositive motion deadline.

         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
 include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
 the local rules' normal page limits.

        Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
 "[o]n the first appearance through counsel, each party shall designate a lead attorney on the
 pleadings or otherwise." Additionally, once designated, a party's lead attorney may only be
 changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
 an Order granting leave to designate different lead counsel.

         Motions for Continuance: The following excuses will not warrant a continuance nor
 justify a failure to comply with the discovery deadline:

 (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
        unless the other setting was made prior to the date of this order or was made as a special
        provision for the parties in the other case;

 (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
        was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order ("DCO"): Any motion to alter any date on
 the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
 include a proposed order that lists all of the remaining dates in one column (as above) and the
 proposed changes to each date in an additional adjacent column (if there is no change for a date


                                                  -6-
Case 2:21-cv-00034-JRG Document 102-1 Filed 08/05/21 Page 7 of 7 PageID #: 2091




 the proposed date column should remain blank or indicate that it is unchanged). In other words,
 the DCO in the proposed order should be complete such that one can clearly see all the remaining
 deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
 version of the DCO.

        Proposed DCO: The Parties' Proposed DCO should also follow the format described
 above under "Amendments to the Docket Control Order (`DCO')."

         Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
 the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
 shall also specify the nature of each theory of infringement, including under which subsections of
 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
 infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
 theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
 written description, enablement, or any other basis for invalidity. The Defendant shall also specify
 each prior art reference or combination of references upon which the Defendant shall rely at trial,
 with respect to each theory of invalidity. The contentions of the Parties may not be amended,
 supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                   -7-
